[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 2, 2007
                              No. 06-16214                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 06-00279-CR-T-17-TBM

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                   versus

CESAR AUGUSTO ENRIQUEZ OSORIO,

                                                    Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (July 2, 2007)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Angela B. Wright, appointed counsel for Cesar Augusto Enriquez Osorio in
this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Enriquez Osorio’s

convictions and sentences are AFFIRMED.




                                           2